       Case 2:17-cv-01406-NBF Document 14 Filed 12/20/18 Page 1 of 1
           Case 2:17-cv-01406-NBF Document 13-1 Filed 12/19/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVA NIA

ALBERT BOSLEY,                                )
                                              )
                Plaintiff,                    )
                                              )     Civil Action No. 2:17-cv-01406-NBF
       v.                                     )
                                              )
COP ART OF CONNECTIC UT, INC.,                )
                                              )
                Defendant.                    )
                                              )

                                ORDER APPROVING
                    STIPULATION TO DISMISS CLAIMS OF PLAINTIFF
       AND NOW, upon consideration of the Parties' Stipulation of Dismissal, it is hereby

ORDERED that the above-captioned matter is DISMISSED, WITH PREJUDICE, each party

to bear its own fees and costs. It is further ORDERED that the Court will retain jurisdiction for
                                        .     .            .
purposes of interpreting and enforcing the Settlement Agreement.

IT IS SO ORDERED, this ~ a y of f ' ~ ~ 8 .
                                                     I
                                                   h.r.,
                                            ,, HE ON"'      LEN     i;BARRY FISCHER
                                              DISTRICT JtJDGE, UNITED STATES DISTRICT
                                              COURT FOR THE WESTERN DISTRICT OF
                                              PENNSYLVA NIA .




       .    ;
